DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-03-04. Claims 1-20 are pending. Claims 1, 9, 15 is/are independent.
The objections to informalities in the claims are withdrawn in view of Applicant’s amendments.
The objections to the specification are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments.
Applicant's arguments/amendments have been fully considered, but are not persuasive.  Note that this action is made FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to claim(s) 1 (see page(s) 9 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20160087792 to Smith et al. (hereinafter "Smith '792") in view of U.S. Publication 20160342774 to Henkel-Wallace et al. (hereinafter "Henkel-Wallace '774")) does not disclose “loading data of a first computing device into the trusted execution environment in the mobile device, wherein the data of the first computing device comprises protected content and comprises executable code to control access to the 
With respect to claim(s) 1 (see page(s) 9-10 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, Smith '792 in view of Henkel-Wallace '774) does not disclose “executing, by the mobile device, the executable code in the trusted execution environment to analyze the authentication data and to provide one or more of the second computing devices of the set with access to the protected content”.  However, per claim 2, the key itself may serve as the protected content.  By controlling distribution of the key, the trusted execution environment of Smith '792 provides access to the key [Smith '792 ¶ 0040, 0044, 0048, 0098, 0119], which is the content.  Accordingly, Applicant's argument is not persuasive.
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1 and have been considered as detailed above.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2022-03-04 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Smith '792 in view of Henkel-Wallace '774
1
[Wingdings font/0xFC]
2
[Wingdings font/0xFC]
3
[Wingdings font/0xFC]
4
[Wingdings font/0xFC]
5
[Wingdings font/0xFC]
6
[Wingdings font/0xFC]
7
[Wingdings font/0xFC]
8
[Wingdings font/0xFC]
9
[Wingdings font/0xFC]
10
[Wingdings font/0xFC]
11
[Wingdings font/0xFC]
12
[Wingdings font/0xFC]
13
[Wingdings font/0xFC]
14
[Wingdings font/0xFC]
15
[Wingdings font/0xFC]
16
[Wingdings font/0xFC]
17
[Wingdings font/0xFC]
18
[Wingdings font/0xFC]
19
[Wingdings font/0xFC]
20
[Wingdings font/0xFC]


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 20160087792 to Smith et al. (hereinafter "Smith '792") in view of U.S. Publication 20160342774 to Henkel-Wallace et al. (hereinafter "Henkel-Wallace '774").  Smith '792 is prior .
Per claim 1 (independent):
Smith '792 does not disclose a method comprising establishing, by a processor of a mobile device, a trusted execution environment in the mobile device, wherein the trusted execution environment uses memory encryption
However, Smith '792 discloses a method comprising establishing, by a processor of a distribution device, a trusted execution environment in the distribution device, wherein the trusted execution environment uses memory encryption (trusted execution environment, e.g., TPM, Intel Software Guard Extensions or ARM TrustZone [Smith '792 ¶ 0029-0030, 0048]; memory encryption [Smith '792 ¶ 0086])
Smith '792 does not disclose loading data of a first computing device into the trusted execution environment in the mobile device, wherein the data of the first computing device comprises protected content and comprises executable code to control access to the protected content
However, Smith '792 discloses loading data of a first computing device into the trusted execution environment in the distribution device, wherein the data of the first computing device comprises protected content and comprises executable code to control access to the protected content (loads key seed, executable pseudorandom number generator into distribution device [Smith '792 ¶ 0025-0027, 0044]; key share values in encrypted memory for distribution [Smith '792 ¶ 0086]; trusted execution environment validates recipient devices [Smith '792 ¶ 0040, 0044, 0048, 0098])
Smith '792 does not disclose receiving, by the mobile device, authentication data from a set of second computing devices
However, Smith '792 discloses receiving, by the distribution device, authentication data from a set of second computing devices (trusted execution environment validates recipient devices using identifiers [Smith '792 ¶ 0040, 0041, 0044, 0048, 0066])
Smith '792 does not disclose executing, by the mobile device, the executable code in the trusted execution environment to analyze the authentication data and to provide one or more of the second computing devices of the set with access to the protected content
However, Smith '792 discloses executing, by the distribution device, the executable code in the trusted execution environment to analyze the authentication data and to provide one or more of the second computing devices of the set with access to the protected content (trusted execution environment validates recipient devices [Smith '792 ¶ 0040, 0044, 0048, 0098, 0119])

Henkel-Wallace '774 discloses the distribution device is a mobile device (distribution portable device 205-A is transported to location of recipient portable device 205-B, after which a short-range connection is established for distribution of protected data [Henkel-Wallace '774 ¶ 0019-0020, 0025, 0044, claim 14, Fig. 2, 4, 5A, 5b])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Smith '792 with the mobile distribution device of Henkel-Wallace '774 to arrive at an apparatus, method, and product including:
a method comprising establishing, by a processor of a mobile device, a trusted execution environment in the mobile device, wherein the trusted execution environment uses memory encryption
loading data of a first computing device into the trusted execution environment in the mobile device, wherein the data of the first computing device comprises protected content and comprises executable code to control access to the protected content
receiving, by the mobile device, authentication data from a set of second computing devices
executing, by the mobile device, the executable code in the trusted execution environment to analyze the authentication data and to provide one or more of the second computing devices of the set with access to the protected content
A person having ordinary skill in the art would have been motivated to combine them at least because using a mobile device as the distribution device would have been convenient for distributing the protected content to recipient devices located in other physical locations, especially ad hoc locations.  A person having ordinary skill in the art would have been further motivated to combine them at least because Henkel-Wallace '774 teaches [Henkel-Wallace '774 ¶ 0019-0020, 0025, 0044, claim 14, Fig. 2, 4, 5A, 5b] modifying a secure content distribution scheme [Smith '792 ¶ 0025-0027, 0040, 0044, 0048, 0086, 0098] such as that of Smith '792 to arrive at the claimed invention; because doing so constitutes use of a known technique (mobile 
Per claim 2 (dependent on claim 1):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Smith '792 does not disclose the mobile device comprises a key distribution device, and wherein the protected content in the trusted execution environment comprises a set of 
However, Smith '792 discloses the distribution device comprises a key distribution device, and wherein the protected content in the trusted execution environment comprises a set of cryptographic keys that comprises a cryptographic key for each of the second computing devices in the set (key share values in encrypted memory for distribution [Smith '792 ¶ 0086])
Further:
Henkel-Wallace '774 discloses the distribution device is a mobile device (distribution portable device 205-A is transported to location of recipient portable device 205-B, after which a short-range connection is established for distribution of protected data [Henkel-Wallace '774 ¶ 0019-0020, 0025, 0044, claim 14, Fig. 2, 4, 5A, 5b])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Smith '792 with the mobile distribution device of Henkel-Wallace '774 to arrive at an apparatus, method, and product including:
the mobile device comprises a key distribution device, and wherein the protected content in the trusted execution environment comprises a set of cryptographic keys that comprises a cryptographic key for each of the second computing devices in the set
Per claim 3 (dependent on claim 2):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference
Smith '792 discloses the set of cryptographic keys comprise a set of cryptographic key fragments that combine to form a decryption key (key share values in encrypted memory for distribution [Smith '792 ¶ 0086, 00114, 0121, 0021])
Per claim 4 (dependent on claim 1):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Smith '792 does not disclose transporting the mobile device after loading the data of the first computing device and before receiving the authentication data from any of the second computing devices of the set
However, Smith '792 discloses transporting mobile recipient devices to the distribution device after loading the data of the first computing device and 
Further:
Henkel-Wallace '774 discloses transporting the mobile device after loading the data of the first computing device and before receiving the authentication data from any of the second computing devices of the set (distribution portable device 205-A is transported to location of recipient portable device 205-B, after which a short-range connection is established for distribution of protected data [Henkel-Wallace '774 ¶ 0019-0020, 0025, 0044, claim 14, Fig. 2, 4, 5A, 5b])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Smith '792 with the mobile distribution device of Henkel-Wallace '774 to arrive at an apparatus, method, and product including:
transporting the mobile device after loading the data of the first computing device and before receiving the authentication data from any of the second computing devices of the set
Per claim 5 (dependent on claim 4):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference
Smith '792 does not disclose the mobile device establishes a communication channel with the first computing device before the transporting and establishes a communication channel with each of the second computing devices in the set after the transporting, and wherein the first computing device is absent a communication channel with any of the second computing devices of the set
However, Smith '792 discloses the distribution device establishes a communication channel with the first computing device before the transporting of the recipient device and establishes a communication channel with each of the second computing devices in the set after the transporting of the recipient device, and wherein the first computing device is absent a communication channel with any of the second computing devices of the set (loads key seed, 
Further:
Henkel-Wallace '774 discloses the mobile device establishes a communication channel with the first computing device before the transporting and establishes a communication channel with each of the second computing devices in the set after the transporting, and wherein the first computing device is absent a communication channel with any of the second computing devices of the set (distribution portable device 205-A is transported to location of recipient portable device 205-B, after which a short-range connection is established for distribution of protected data [Henkel-Wallace '774 ¶ 0019-0020, 0025, 0044, claim 14, Fig. 2, 4, 5A, 5b]; recipient portable device 205-B lacks connection to licensing authority 730 [Henkel-Wallace '774 ¶ 0038-0039, Fig. 7)
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Smith '792 with the mobile distribution device of Henkel-Wallace '774 to arrive at an apparatus, method, and product including:
the mobile device establishes a communication channel with the first computing device before the transporting and establishes a communication channel with each of the second computing devices in the set after the transporting, and wherein the first computing device is absent a communication channel with any of the second computing devices of the set
Per claim 6 (dependent on claim 1):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Smith '792 discloses the executable code that controls access to the protected content comprises logic to authenticate a second computing device in the set and comprises logic to provide the authenticated second computing device access to the protected content (trusted execution environment validates recipient devices using identifiers [Smith '792 ¶ 0040, 0041, 0044, 0048, 0066]; executable logic [Smith '792 ¶ 0098, 0102])
Per claim 7 (dependent on claim 1):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Smith '792 discloses the executable code that controls access to the protected content comprises logic corresponding to each of the second computing devices in the set, wherein the logic comprises logic for a second computing device of the set that is different from logic for other second computing devices of the set (transmits different shares to different recipient devices, e.g. using different derivations [Smith '792 ¶ 0027, 0031, 0038, 0043])
Per claim 8 (dependent on claim 1):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Smith '792 discloses the executable code that controls access to the protected content comprises logic indicating an order the mobile device provides a plurality of the second computing devices of the set with access to the protected content (maps shares to recipient devices using function of recipient device identifier and number generator tree hierarchy [Smith '792 ¶ 0014, 0024, 0027, 0062])
Per claim 9 (independent):
Smith '792 discloses a system comprising a memory and a processor communicably coupled to the memory (processor(s), memory, computer readable media, storage, executable instructions [Smith '792 ¶ 0046-0048])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 10 (dependent on claim 9):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 10):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 9):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 12):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 9):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (independent):
Smith '792 discloses a non-transitory machine-readable storage medium storing instructions which, when executed, cause a processor to perform operations (processor(s), memory, computer readable media, storage, executable instructions [Smith '792 ¶ 0046-0048])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 15):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 16):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 18):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 15):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 15):
Smith '792 in view of Henkel-Wallace '774 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494